                                          Case 3:17-cv-07210-SK Document 114 Filed 09/30/19 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     MARTIN CALVILLO MANRIQUEZ, et                     Case No. 17-cv-07210-SK
                                         al.,
                                   8                                                       ORDER GRANTING ADMINISRATIVE
                                                       Plaintiffs,                         MOTION TO APPEAR BY
                                   9                                                       TELEPHONE, REQUEST TO EXTEND
                                                 v.                                        CASE MANAGEMENT STATEMENT
                                  10                                                       DEADLINE
                                         ELISABETH DEVOS, et al.,
                                  11
                                                       Defendants.                         Regarding Docket Nos. 112, 113
                                  12
Northern District of California




                                              Plaintiffs request permission for some of their counsel of record to appear by telephone at
 United States District Court




                                  13
                                       the further case management conference currently set for October 7, 2019. (Dkt. 112.) Provided
                                  14
                                       that at least one attorney for Plaintiffs will appear in person, the Court HEREBY GRANTS the
                                  15
                                       request for additional counsel to appear by telephone. Counsel shall contact CourtCall at 888-882-
                                  16
                                       6878 to arrange their appearances. Counsel for Defendants must appear in person.
                                  17
                                              The parties have submitted a stipulated request for a two-day extension of time to file the
                                  18
                                       required case management statement. (Dkt. 113.) The Court GRANTS the request; the parties’
                                  19
                                       joint case management statement shall be due no later than October 2, 2019.
                                  20
                                              IT IS SO ORDERED.
                                  21
                                       Dated: September 30, 2019
                                  22
                                                                                       ______________________________________
                                  23                                                   SALLIE KIM
                                                                                       United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
